Appeal and cross appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered November 23, 2005 in a personal injury action. The order, inter alia, granted the motion of defendant Harry T. Graham for summary judgment dismissing the complaint against him on the ground that plaintiff did not sustain a serious injury.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Scudder, J.E, Martoche, Centra and Pine, JJ.